            Case 3:21-cv-01125-YY    Document 1      Filed 07/30/21   Page 1 of 16




 Ashley A. Marton, OSB No. 171584
 ashley@employmentlaw-nw.com
 Rebecca Cambreleng, OSB No. 133209
 Rebecca@employmentlaw-nw.com
 CRISPIN MARTON CAMBRELENG
 1834 SW 58th Avenue, Suite 200
 Portland, Oregon 97221
 Telephone: 503-293-5770
 Fax: 503-293-5766

 Meredith Mathews-Black (pro hac vice forthcoming)
 mmathews@foresterhaynie.com
 Katherine Serrano (pro hac vice forthcoming)
 kserrano@foresterhaynie.com
 FORESTER HAYNIE
 400 North St. Paul Street, Ste. 700
 Dallas, Texas 75201
 (214) 210-2100
 Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION

DANIEL YATES, individually and on behalf of
similarly situated persons,
                                                     Case No. 3:21-cv-1125
                    Plaintiff,
                                                     CLASS ACTION ALLEGATION
       v.                                            COMPLAINT

JAK PIZZA, INC., a domestic corporation and          Fair Labor Standards Act (29 U.S.C. §
TIMOTHY R. HAMMER, an individual,                    201 et seq.) and Oregon State Wage and
                                                     Hour Laws (ORS 652.140, et seq.)
                    Defendants.
                                                     DEMAND FOR JURY TRIAL




 Page 1 – CLASS ACTION COMPLAINT                                   CRISPIN MARTON CAMBRELENG
                                                                  1834 SW 58th Avenue, Suite 200
                                                                          Portland, Oregon 97221
                                                                       Telephone: (503) 293-5770
            Case 3:21-cv-01125-YY       Document 1       Filed 07/30/21      Page 2 of 16




       Plaintiff Daniel Yates (“Plaintiff”), individually and on behalf of all other similarly situated

delivery drivers, brings this Collective and Class Action Complaint against Defendants Jak Pizza,

Inc. and Timothy R. Hammer (collectively, “Defendants”), and alleges the following upon

personal knowledge as to his own acts, and upon information and belief as to all other matters:

       1.       Defendants operate numerous Domino’s Pizza franchise stores. Defendants employ

delivery drivers who use their own automobiles to deliver pizzas and other food items to their

customers. However, instead of reimbursing delivery drivers for the reasonably approximate costs

of the business use of their vehicles, Defendants use a flawed method to determine reimbursement

rates that provides such an unreasonably low rate beneath any reasonable approximation of the

expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the

federal minimum wage during some or all workweeks.

       2.       Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and as a class action under Oregon Wage and Hour Laws,

ORS Chapter 652 (“Oregon Wage and Hour Laws”) to recover unpaid minimum wages and

overtime hours owed to himself and similarly situated delivery drivers employed by Defendants

at their Domino’s stores.

                                     Jurisdiction and Venue

       3.       The FLSA authorizes court actions by private parties to recover damages for

violations of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).

       4.       Oregon Wage and Hour Laws similarly authorize actions by private parties to

recover damages for violation of its wage and hour provisions. Jurisdiction over Plaintiff’s Oregon



Page 2 – CLASS ACTION COMPLAINT                                           CRISPIN MARTON CAMBRELENG
                                                                         1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221
                                                                              Telephone: (503) 293-5770
            Case 3:21-cv-01125-YY        Document 1       Filed 07/30/21      Page 3 of 16




Wage and Hour Laws claims is based on 28 U.S.C. § 1367. The state law claims raised in this

complaint are so related to the federal claims that they form part of the same case and controversy.

       5.       Venue in this District is proper under 28 U.S.C. § 1391 because Defendants

employed Plaintiff in this District, Defendants operate Domino’s franchise stores in this District,

and a substantial part of the events giving rise to the claims herein occurred in this District.

                                               Parties

       6.       Defendant, Jak Pizza, Inc. is a corporation maintaining its principal place of

business in Oregon, and may be served via its registered agent Garrett Hemann Robertson P.C. at

1011 Commercial Street NE, Salem, OR 97301, or wherever they may be found.

       7.       Defendant Timothy R. Hammer, is individually liable because, during the relevant

times, he was an owner of substantial interests in Jak Pizza, Inc., served as an officer of the entity,

and held managerial responsibilities and had substantial control over terms and conditions of

drivers’ work as he held the power to hire and fire, supervised and controlled work schedules

and/or conditions of employment, determined rates and methods of pay and/or expense

reimbursements, and maintained employment records and/or held control over employment

records. Defendant Timothy R. Hammer may be served at 3301 Concomly Road S, Salem, OR

97306, or wherever he may be found.

       8.       Plaintiff was employed by Defendants from approximately August 2019 to March

2020 as a delivery driver at one of Defendants’ Domino’s Pizza stores located at 325 SE 1st Ave,

Canby, OR 97013. Plaintiff’s consent to pursue this claim under the FLSA is attached to this

Complaint as “Exhibit 1.”




Page 3 – CLASS ACTION COMPLAINT                                            CRISPIN MARTON CAMBRELENG
                                                                          1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221
                                                                               Telephone: (503) 293-5770
            Case 3:21-cv-01125-YY        Document 1       Filed 07/30/21        Page 4 of 16




                                        General Allegations

                                       Defendants’ Business

       9.       Defendants own and operate numerous Domino’s Pizza franchise stores, including

stores within this District and this Division.

       10.      Timothy R. Hammer is an owner, officer, and director of the corporate Defendant.

In this capacity, Timothy R. Hammer implemented and oversaw the corporate Defendant’s pay

schemes and is therefore individually liable for the violations at issue.

       11.      Defendants’ Domino’s Pizza stores employ delivery drivers who all have the same

primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                     Defendants’ Flawed Automobile Reimbursement Policy

       12.      Defendants require their delivery drivers to maintain and pay for safe, legally-

operable, and insured automobiles when delivering pizzas and other food items.

       13.      Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair

and maintenance services, insurance, depreciation, and other expenses (collectively “automobile

expenses”) while delivering pizzas and other food items for the primary benefit of Defendants.

       14.      Defendants’ delivery driver reimbursement policy reimburses drivers on a per-mile

basis, but the per-mile reimbursement equates to rates substantially below the IRS business

mileage reimbursement rate or any other reasonable approximation of the cost to own and operate

a motor vehicle. This policy applies to all of Defendants’ delivery drivers.

       15.      The result of Defendants’ delivery driver reimbursement policy is a reimbursement

of much less than a reasonable approximation of its drivers’ automobile expenses.

       16.      During the applicable FLSA limitations period, the IRS business mileage

reimbursement rate ranged between $.545 and $.585 per mile. Likewise, reputable companies that

Page 4 – CLASS ACTION COMPLAINT                                              CRISPIN MARTON CAMBRELENG
                                                                            1834 SW 58th Avenue, Suite 200
                                                                                    Portland, Oregon 97221
                                                                                 Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY          Document 1      Filed 07/30/21      Page 5 of 16




study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including AAA, have determined that the average cost of owning and operating a vehicle ranged

between $.452 and $.591 per mile during the same period for drivers who drive 15,000 miles per

year. These figures represent a reasonable approximation of the average cost of owning and

operating a vehicle for business use.

       17.     The driving conditions associated with the pizza delivery business cause even more

frequent maintenance costs, higher costs due to repairs associated with driving, and more rapid

depreciation from driving as much as, and in the manner of, a delivery driver. Defendants’ delivery

drivers further experience lower gas mileage and higher repair costs than the average driver, used

to determine the average cost of owning and operating a vehicle described above, due to the nature

of the delivery business, including frequent starting and stopping of the engine, frequent braking,

short routes as opposed to highway driving, and driving under time pressures.

       18.     Defendants’ reimbursement policy does not reimburse delivery drivers for even

their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their

vehicle, and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

       19.     Defendants’ systematic failure to adequately reimburse automobile expenses

constitutes a “kickback” to Defendants such that the hourly wages paid to Plaintiff and Defendants’

other delivery drivers are not paid free and clear of all outstanding obligations to Defendants.

       20.     Defendants fail to reasonably approximate the amount of their drivers’ automobile

expenses to such an extent that their drivers’ net wages are diminished beneath the federal

minimum wage requirements.



Page 5 – CLASS ACTION COMPLAINT                                          CRISPIN MARTON CAMBRELENG
                                                                        1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221
                                                                             Telephone: (503) 293-5770
            Case 3:21-cv-01125-YY       Document 1       Filed 07/30/21     Page 6 of 16




       21.      In sum, Defendants’ reimbursement policy fails to reflect the realities of delivery

drivers’ automobile expenses.

                   Defendants’ Failure to Reasonably Reimburse Automobile
                         Expenses Causes Minimum Wage Violations

       22.      Regardless of the precise amount of the per-delivery reimbursement at any given

point in time, Defendants’ reimbursement formula has resulted in an unreasonable underestimation

of delivery drivers’ automobile expenses throughout the recovery period, causing systematic

violations of the federal minimum wage.

       23.      Plaintiff was paid $11.25 per hour while out for delivery, including a tip credit

applicable to the time he performed deliveries.

        24.     The federal minimum wage has been $7.25 per hour since July 24, 2009. The

Oregon minimum wage is $11.25 per hour ORS §653.025, et seq.

       25.      During the time Plaintiff worked for Defendants as a delivery driver, he was

reimbursed just $.38 per mile and on average drove 12 miles, round trip, per delivery.

       26.      During the relevant time period, the IRS business mileage reimbursement rate

ranged between $.545 and $.585 per mile, which reasonably approximated the automobile

expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

Rates. Using the lowest IRS rate and the highest rate per mile Plaintiff was making per mile driven

($.38 per mile) in effect during that period as a reasonable approximation of Plaintiff’s automobile

expenses, every mile driven on the job decreased his net wages by at least $.165 ($.545 - $.38)

per mile.

       27.      During his employment with Defendants, Plaintiff regularly made 3 or more

deliveries per hour. Thus using even a conservative underestimate of Plaintiff’s actual expenses

and damages, every hour on the job decreased Plaintiff’s net wages by at least $5.94 ($.165 x 3
Page 6 – CLASS ACTION COMPLAINT                                          CRISPIN MARTON CAMBRELENG
                                                                        1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221
                                                                             Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY         Document 1       Filed 07/30/21    Page 7 of 16




deliveries per hour x 12 miles per delivery), resulting in a net hourly wage of $5.31 ($11.25

nominal hourly pay rate - $5.94 per hour “kickback” to Defendants = $5.31 net hourly wage).

       28.     All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

They were subject to the same reimbursement policy; received similar reimbursements; incurred

similar automobile expenses; completed deliveries of similar distances and at similar frequencies;

and were paid at or near the federal minimum wage before deducting unreimbursed business

expenses.

       29.     Because Defendants paid their drivers a gross hourly wage similar to the federal

minimum wage, and because the delivery drivers incurred unreimbursed automobile expenses, the

delivery drivers “kicked back” to Defendants an amount sufficient to cause minimum wage

violations.

       30.     While the amount of Defendants’ actual reimbursements per delivery may vary

over time, Defendants are relying on the same flawed policy and methodology with respect to all

delivery drivers at all of their other Domino’s Pizza stores. Thus, although reimbursement amounts

may differ somewhat by time or region, the amounts of under-reimbursements relative to

automobile costs incurred are relatively consistent between time and region.

       31.     Defendants’ low reimbursement rates were a frequent complaint of Defendants’

delivery drivers, which resulted in discussions with management, yet Defendants continued to

reimburse at a rate much less than any reasonable approximation of delivery drivers’ automobile

expenses.

       32.     The net effect of Defendants’ flawed reimbursement policy is that Defendants have

willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby

enjoy ill-gained profits at the expense of their employees.

Page 7 – CLASS ACTION COMPLAINT                                        CRISPIN MARTON CAMBRELENG
                                                                      1834 SW 58th Avenue, Suite 200
                                                                              Portland, Oregon 97221
                                                                           Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY          Document 1       Filed 07/30/21      Page 8 of 16




                            Class and Collective Action Allegations

       33.     Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

similarly situated delivery drivers pursuant to 29 U.S.C. § 216(b).

       34.     The FLSA claims may be pursued by those who opt-in to this case pursuant to 29

U.S.C. § 216(b).

       35.     Plaintiff, individually and on behalf of other similarly situated employees, seeks

relief on a collective basis challenging Defendants’ practice of failing to pay employees federal

minimum wage. The number and identity of other plaintiffs yet to opt in may be ascertained

from Defendants’ records, and potential class members may be notified of the pendency of this

action via mail and electronic means.

       36.     Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

               a.     They have worked as delivery drivers for Defendants delivering pizzas and

        other food items to Defendants’ customers;

               b.     They have delivered pizzas and other food items using automobiles not

       owned or maintained by Defendants;

               c.     Defendants required them to maintain these automobiles in a safe, legally-

       operable, and insured condition;

               d.     They incurred costs for automobile expenses while delivering pizzas and

       food items for the primary benefit of Defendants;

               e.     They were subject to similar driving conditions, automobile expenses,

       delivery distances, and delivery frequencies;

               f.     They were subject to the same pay policies and practices of Defendants;

Page 8 – CLASS ACTION COMPLAINT                                           CRISPIN MARTON CAMBRELENG
                                                                         1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221
                                                                              Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY            Document 1       Filed 07/30/21     Page 9 of 16




               g.        They were subject to the same delivery driver reimbursement policy, which

       underestimates automobile expenses per mile, and thereby systematically deprived

       employees of reasonably approximate reimbursements, resulting in wages below the

       federal minimum wage in some or all workweeks;

               h.        They were reimbursed similar set amounts of automobile expenses per

       delivery;

               i.        They were paid at or near the federal minimum wage before deducting

       unreimbursed business expenses.

       37.     Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and as the Class Representative of the following persons (the “Class”):

                         All current and former delivery drivers employed by Defendants
                    in the state of Oregon since the date three years preceding the filing of
                                                this Complaint.

       38.     The state law claims, if certified for class-wide treatment, are brought on behalf of

all similarly situated persons who do not opt-out of the Class.

       39.     The Class satisfies the numerosity standard as it consists of hundreds of

persons who are geographically dispersed and, therefore, joinder of all Class members in a single

action is impracticable.

       40.     Questions of fact and law common to the Class predominate over any

questions affecting only individual members. The questions of law and fact common to the

Class arising from Defendants’ actions include, without limitation:

               a.        Whether Defendants failed to pay Class members the minimum

       wage required by Oregon law;

Page 9 – CLASS ACTION COMPLAINT                                            CRISPIN MARTON CAMBRELENG
                                                                          1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221
                                                                               Telephone: (503) 293-5770
        Case 3:21-cv-01125-YY          Document 1        Filed 07/30/21      Page 10 of 16




               b.      Whether Defendants required Class members to maintain their

       own automobiles in a safe, legally-operable, and insured condition;

               c.      Whether Defendants failed to reasonably reimburse Class members for

       using their own vehicles to deliver Defendants’ pizzas and other food items;

               d.      Whether Defendants’ formula and / or methodology used to calculate the

       payment of reimbursement for vehicle expenses resulted in unreasonable under

       reimbursement of the Class members; and

               e.      Whether they were paid at or near the federal and state minimum

       wage before deducting unreimbursed business expenses.

       41.     The questions set forth above predominate over any questions affecting

only individual persons, and a class action is superior with respect to considerations

of consistency, economy, efficiency, fairness, and equity to other available methods for the fair

and efficient adjudication of the state law claims.

       42.     Plaintiff’s claim is typical of those of the Class in that:

               a.      Plaintiff and the Class have worked as delivery drivers for Defendants

       delivering pizzas and other food items to Defendants’ customers;

               b.      Plaintiff and the Class delivered pizzas and other food items using

       automobiles not owned or maintained by Defendants;

               c.      Defendants required Plaintiff and the Class to maintain these automobiles

       in a safe, legally-operable, and insured condition;

               d.      Plaintiff and the Class incurred costs for automobile expenses while

       delivering pizzas and other food items for the primary benefit of Defendants;

Page 10 – CLASS ACTION COMPLAINT                                          CRISPIN MARTON CAMBRELENG
                                                                         1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221
                                                                              Telephone: (503) 293-5770
          Case 3:21-cv-01125-YY        Document 1      Filed 07/30/21     Page 11 of 16




                e.     Plaintiff and the Class were subject to similar driving conditions,

         automobile expenses, delivery distances, and delivery frequencies;

                f.     Plaintiff and the Class were subject to the same pay policies and practices

         of Defendants;

                g.     Plaintiff and the Class were subject to the same delivery driver

         reimbursement policy that underestimates automobile expenses per mile, and thereby were

         systematically deprived of reasonably approximate reimbursements, resulting in wages

         below the Oregon minimum wage in some or all workweeks;

                h.     Plaintiff and the Class were reimbursed similar set amounts of automobile

         expenses per delivery; and

                i.     Plaintiff and the Class were paid at or near Oregon minimum wage before

         deducting unreimbursed business expenses.

         43.    A class action is the appropriate method for the fair and efficient adjudication of

this controversy. Defendants have acted or refused to act on grounds generally applicable to the

Class.

         44.    Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interests of the members of the Class he seeks to

represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and local and lead counsel, who have extensive experience prosecuting complex wage

and hour, employment, and class action litigation.

         45.    Maintenance of this action as a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy as members of the Class have little interest


Page 11 – CLASS ACTION COMPLAINT                                        CRISPIN MARTON CAMBRELENG
                                                                       1834 SW 58th Avenue, Suite 200
                                                                               Portland, Oregon 97221
                                                                            Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY          Document 1       Filed 07/30/21      Page 12 of 16




in individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

        46.     It would be impracticable and undesirable for each member of the Class who

suffered harm to bring a separate action. In addition, the maintenance of separate actions would

place a substantial and unnecessary burden on the courts and could result in inconsistent

adjudications, while a single class action can determine, with judicial economy, the rights of all

Class members.

                 Count I: Violation of the Fair Labor Standards Act of 1938

       47.     Plaintiff reasserts and re-alleges the allegations set forth above.

       48.     The FLSA regulates, among other things, the payment of minimum wage by

employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. §206(a).

       49.     Defendants are subject to the FLSA’s minimum wage requirements because Jak

Pizza, Inc. is an enterprise engaged in interstate commerce, and their employees are engaged in

commerce.

       50.     At all relevant times herein, Plaintiff and all other similarly situated delivery drivers

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

201, et seq.




Page 12 – CLASS ACTION COMPLAINT                                           CRISPIN MARTON CAMBRELENG
                                                                          1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221
                                                                               Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY          Document 1        Filed 07/30/21   Page 13 of 16




       51.     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

       52.     Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

       53.     As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of their automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.

       54.     Defendants knew or should have known that their pay and reimbursement policies

and practices would result in a failure to compensate delivery drivers at the federal minimum wage.

       55.     Defendants, pursuant to their policies and practices, violated the FLSA by refusing

and failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

       56.     Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of the

FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants’ Domino’s Pizza stores.

       57.     Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendants acted willfully, or at least demonstrated reckless disregard for whether

their conduct was unlawful.

       58.     Defendants have acted neither in good faith nor with reasonable grounds to believe

that their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

Page 13 – CLASS ACTION COMPLAINT                                         CRISPIN MARTON CAMBRELENG
                                                                        1834 SW 58th Avenue, Suite 200
                                                                                Portland, Oregon 97221
                                                                             Telephone: (503) 293-5770
         Case 3:21-cv-01125-YY         Document 1       Filed 07/30/21        Page 14 of 16




other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,

should the Court find Defendants not liable for liquidated damages, Plaintiff and all similarly

situated employees are entitled to an award of prejudgment interest at the applicable legal rate.

       59.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

provisions, minimum wage compensation has been unlawfully withheld by Defendants from

Plaintiff and all similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C.

§ 216(b), together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action.

                    Count II: Violation of Oregon Wage and Hour Laws

        60.    Plaintiff reasserts and re-alleges the allegations set forth above.

        61.    At all relevant times, Defendants have functioned as an “employer” within

the meaning of Oregon Wage and Hour Laws, ORS Chapter 652.310.

        62.    At   all   relevant   times,   Defendants    have    employed,        and   continue   to

employ, “employees,” including Plaintiff, for services within the meaning of Oregon Wage and

Hour Laws, ORS Chapter 652.310.

        63.    Pursuant to Oregon Wage and Hour Laws, the Defendants were required to pay

Plaintiff and the Putative Plaintiffs reasonable and non-oppressive wages, when due, for all hours

of work at hourly rates which exceeded the minimum wage rate under the FLSA on their

regular pay date. Oregon Wage and Hour Laws, ORS Chapter 652.

        64.    Defendants failed to pay Plaintiff and the Putative Plaintiffs appropriate

reimbursements for travel expenses causing employees’ wages to be oppressive and unreasonable

under Oregon law. Id.
Page 14 – CLASS ACTION COMPLAINT                                            CRISPIN MARTON CAMBRELENG
                                                                           1834 SW 58th Avenue, Suite 200
                                                                                   Portland, Oregon 97221
                                                                                Telephone: (503) 293-5770
        Case 3:21-cv-01125-YY          Document 1       Filed 07/30/21      Page 15 of 16




       65.     The foregoing conduct, as alleged, constitutes a willful violation of the Oregon

Wage and Hour Laws, ORS Chapter 652.

       66.     As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses and

lost compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on behalf

of himself and the Putative Plaintiffs, seek damages in the amount of unpaid earned compensation,

liquidated damages, plus interest from the date each amount came due as provided by Oregon

law.

       67.     Plaintiff, on behalf of himself and the Putative Plaintiffs, seeks recovery of his

attorneys’ fees as provided by the Oregon Wage and Hour Laws. Id.

                                    PRAYER FOR RELIEF


       WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray

for:
         a.    An order permitting this litigation to proceed as a collective action pursuant to 29

U.S.C. §216(b);

         b.    Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential

FLSA Collective Members;

         c.    An order permitting this litigation to proceed as a class action pursuant to Fed. R.

Civ. P. 23 on behalf of the Oregon Class;

         d.    Back pay damages for unpaid overtime compensation and prejudgment interest to

the fullest extent permitted under the law;

         e.    Liquidated damages to the fullest extent permitted under the law;




Page 15 – CLASS ACTION COMPLAINT                                          CRISPIN MARTON CAMBRELENG
                                                                         1834 SW 58th Avenue, Suite 200
                                                                                 Portland, Oregon 97221
                                                                              Telephone: (503) 293-5770
        Case 3:21-cv-01125-YY           Document 1       Filed 07/30/21       Page 16 of 16




         f.    Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted under

the law; and

         g.    Such other and further relief as this Court deems just and proper.



                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury of all issues triable by jury.



                                                       CRISPIN MARTON CAMBRELENG

                                                       s/Ashley A. Marton
                                                       Ashley A. Marton, OSB No. 171584
                                                       Local Counsel for Plaintiff Yates




Page 16 – CLASS ACTION COMPLAINT                                           CRISPIN MARTON CAMBRELENG
                                                                          1834 SW 58th Avenue, Suite 200
                                                                                  Portland, Oregon 97221
                                                                               Telephone: (503) 293-5770
